DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,378,135 to Bennett.


He shows the claimed nonvolatile memory as memory circuits 200, which he teaches can be flash memory, which has a plurality of erase blocks as claimed (see column 8, lines 66-67).
He shows the claimed controller as memory controller 130 which operates as claimed.  
At column 3, lines 50-52, he teaches that his device uses write commands specifying a first address using a first addressing method to write first data to a first location (“A write command may be of the first type when the command includes a logical address, but does not include a physical address where the data is to be stored ….”).
At column 3, lines 15-17, he teaches that his device uses read commands specifying a second address using a second addressing method to read first data from a first location (“… the read data command is of the second type when the command includes at least a physical address at which the data is stored in memory.”)
Other passages in his disclosure further elaborate on these concepts, but from the passages cited above, it is clear that Bennett’s device uses write commands with logical addresses (which clearly use a first addressing method) and read commands with physical addresses (which clearly use a second addressing method).

Regarding claims 3 and 14, Bennett’s device notifies the host 5 as claimed, using the communication cloud 50.

Regarding claims 4 and 15, Bennett’s device uses offsets as claimed (see column, line 67, column 21, line 23, and column 27, line 12).

Regarding claims 5 and 16, Bennett mentions granularity at column 27, line 10.

Regarding claims 8 and 19, Bennett’s device writes logical addresses to the nonvolatile memory as claimed, in a logical-to-physical (L2P) table, for example (see column 3, lines 20-31).

Regarding claims 9 and 20, Bennett’s device performs the claimed copying as part of normal garbage collection operations, for example.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132